Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a resin foam as claimed in claim 1.  The closest prior art of record is Bries et al. (US Patent Application No. 2008/0135159) and Kimura et al. (EP 2799427).  Bries et al. teach a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin, the resin foam has an elongation of about 50% to about 600%.  Bries et al. fail to teach wherein the foam comprises a plasticizer, wherein the thermoplastic resin consists of polyvinyl acetal, and the resin foam has a 50% compression stress of 70 kPa or less.  Kimura et al. teach a resin foam having a multitude of cells, the resin foam comprising a plasticizer and a compression strength of 20 kPa to 100 kPa.  Kimura et al. fail to teach wherein the resin foam comprises polyvinyl acetal, and the resin foam has an elongation strain of 300% or more.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/29/2022